            Case 5:20-cv-02705-MSG Document 6 Filed 10/09/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TAIJON EDWARDS,                               :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-2705
                                              :
LEHIGH COUNTY PRISON, et al.,                 :
     Defendants.                              :

                                             ORDER

       AND NOW, this 9th day of October, 2020, upon consideration of Plaintiff Taijon

Edwards’s Motion to Proceed In Forma Pauperis (ECF No. 1), his Prisoner Trust Fund Account

Statement (ECF No. 3), and his pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Taijon Edwards, #176223, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of Lehigh County Prison or other appropriate official to assess an initial filing fee of 20%

of the greater of (a) the average monthly deposits to Edwards’s inmate account; or (b) the average

monthly balance in Edwards’s inmate account for the six-month period immediately preceding the

filing of this case. The Warden of Lehigh County Prison or other appropriate official shall

calculate, collect, and forward the initial payment assessed pursuant to this Order to the Court with

a reference to the docket number for this case. In each succeeding month when the amount in

Edwards’s inmate trust fund account exceeds $10.00, the Warden of Lehigh County Prison or

other appropriate official shall forward payments to the Clerk of Court equaling 20% of the

preceding month’s income credited to Edwards’s inmate account until the fees are paid. Each

payment shall refer to the docket number for this case.
            Case 5:20-cv-02705-MSG Document 6 Filed 10/09/20 Page 2 of 4




       3.      The Clerk of Court is directed to SEND a copy of this order to the Warden of

Lehigh County Prison.

       4.      The Complaint is DEEMED filed.

       5.      All claims in the Complaint against Lehigh County Prison are DISMISSED WITH

PREJUDICE for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons

stated in the Court’s Memorandum.

       6.      The Clerk of Court is DIRECTED to terminate Lehigh County Prison as a

defendant.

       7.      All federal claims in the Complaint are DISMISSED WITHOUT PREJUDICE

for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       8.      All state law claims in the Complaint are DISMISSED WITHOUT PREJUDICE

for lack of subject matter jurisdiction.

       9.      Edwards may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must include all claims Edwards seeks to assert and identify all

defendants in the caption of the amended complaint in addition to identifying them in the body of

the amended complaint and shall state the basis for Edwards’s claims against each defendant.

Claims that are not included in the amended complaint will not be considered part of this case.

The amended complaint must also provide as much identifying information for the defendants as

possible. Edwards may refer to a defendant by last name only if that is the only identifying

information possessed. If Edwards wishes to name individuals for whom he does not have any

identifying information, he may refer to those individuals as John Doe #1, John Doe #2, etc. 1 The




1
        Without the name of at least one individual or entity, however, the Court may be unable to
direct service of any amended complaint that Edwards may file. If he is unable to name at least
          Case 5:20-cv-02705-MSG Document 6 Filed 10/09/20 Page 3 of 4




amended complaint shall be a complete document that does not rely on the initial Complaint or

other papers filed in this case to state a claim. When drafting his amended complaint, Edwards

should be mindful of the Court’s reasons for dismissing the claims in his initial Complaint as

explained in the Court’s Memorandum. Upon the filing of an amended complaint, the Clerk shall

not make service until so ORDERED by the Court.

       10.     The Clerk of Court is DIRECTED to send Edwards a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Edwards may use this form to file his amended complaint if he chooses to do so.

       11.     If Edwards does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of the

date of this Order stating that intent, at which time the Court will issue a final order dismissing the

case. Any such notice should be titled “Notice to Stand on Complaint,” and shall include the civil

action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir. 2019) (“If the plaintiff

does not desire to amend, he may file an appropriate notice with the district court asserting his

intent to stand on the complaint, at which time an order to dismiss the action would be appropriate.”

(quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir. 1976))); In re Westinghouse

Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the district court did not abuse its

discretion when it dismissed with prejudice the otherwise viable claims . . . following plaintiffs’

decision not to replead those claims” when the district court “expressly warned plaintiffs that

failure to replead the remaining claims . . . would result in the dismissal of those claims”).




one individual or entity in the amended complaint, Edwards may include the Warden of Lehigh
County Prison as an additional defendant for the purposes of receiving service of process.
          Case 5:20-cv-02705-MSG Document 6 Filed 10/09/20 Page 4 of 4




       12.     If Edwards fails to file any response to this Order, the Court will conclude that

Edwards intends to stand on his Complaint and will issue a final order dismissing this case. 2 See

Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be

inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

                                              BY THE COURT:


                                              /s/ Mitchell S. Goldberg
                                              MITCHELL S. GOLDBERG, J.




2
        The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863
(3d Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a balancing
of the Poulis factors is not necessary.”).
